Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a CON of US patent application 16/380,842, filed on 04/10/2019.
Claims 1-2, 4-5, 15-21, 24, 27-31, 33, 35, 37, 40, 43, 45 and 46 are currently pending in the instant application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 02/17/2022), Applicants filed a response and an amendment on May 05, 2022, amending claims 1 and 4, and canceling claim 3 is acknowledged. 
Claims 1-2, 4-5, 15-21, 24, 27-31, 33, 29-31, 33, 35, 37, 40, 43, and 45-46 are present for examination.
Applicants' arguments filed on May 05, 2022, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Withdrawn-Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
The previous rejection of Claims 1-2, 5, 15-21, 24, 27-31, 33, 35, 37, 40, 43, and 45-46 under 35 U.S.C. 112(a), as failing to comply with the Written Description requirement, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kathleen A. Tyrrell, applicants’ representative on 07/06/2022. 

Amend the specification as shown below:
Replace paragraph [0102] of the published patent application US 20210324435 A1 with the following texts:
[0102] The percent identity (homology) between two amino acid sequences can be determined as follows. First, the amino acid sequences are aligned using the BLAST 2 Sequences (Bl2seq) program from the stand-alone version of BLASTZ containing BLASTP version 2.0.14. This stand-alone version of BLASTZ can be obtained from Fish & Richardson's web site (e.g., fr.com/blast/) or the U.S. government's National Center for Biotechnology Information web site (ncbi.nlm.nih.gov). Instructions explaining how to use the Bl2seq program can be found in the readme file accompanying BLASTZ. Bl2seq performs a comparison between two amino acid sequences using the BLASTP algorithm. To compare two amino acid sequences, the options of Bl2seq are set as follows: -i is set to a file containing the first amino acid sequence to be compared (e.g., C:\seq1.txt); -j is set to a file containing the second amino acid sequence to be compared (e.g., C:\seq2.txt); -p is set to blastp; -o is set to any desired file name (e.g., C:\output.txt); and all other options are left at their default setting. For example, the following command can be used to generate an output file containing a comparison between two amino acid sequences: C:\Bl2seq c:\seq1.txt -j c:\seq2.txt -p blastp -o c:\output.txt. If the two compared sequences share homology (identity), then the designated output file will present those regions of homology as aligned sequences. If the two compared sequences do not share homology (identity), then the designated output file will not present aligned sequences. Similar procedures can be following for nucleic acid sequences except that blastn is used.

Allowable Subject Matter
	Claims 1-2, 4-5, 15-21, 24, 27-31, 33, 29-31, 33, 35, 37, 40, 43, and 45-46 are allowed.


Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed a method of producing N- acetyl-5-amino-3-oxopentanoyl-CoA or a salt thereof, said method comprising enzymatically converting N-acetyl-3- aminopropanoyl-CoA to N-acetyl-5-amino-3-oxopentanoyl-CoA or a salt thereof using a polypeptide having the activity of a β- ketoacyl synthase or a β-ketothiolase classified under EC.2.3.1.- and/or a CoA transferase classified under EC 2.8.3.-, wherein said polypeptide having the activity of a β-ketothiolase has at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NOs: 1 or 13, said polypeptide having the activity of a β-ketoacyl synthase has at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 14, and said polypeptide having the activity of a CoA transferase has at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 19. The prior art does not teach a method of producing N- acetyl-5-amino-3-oxopentanoyl-CoA or a salt thereof, said method comprising enzymatically converting N-acetyl-3- aminopropanoyl-CoA to N-acetyl-5-amino-3-oxopentanoyl-CoA or a salt thereof using a polypeptide having the activity of a β- ketoacyl synthase or a β-ketothiolase classified under EC.2.3.1.- and/or a CoA transferase classified under EC 2.8.3.-, wherein said polypeptide having the activity of a β-ketothiolase has at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NOs: 1 or 13, said polypeptide having the activity of a β-ketoacyl synthase has at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 14, and said polypeptide having the activity of a CoA transferase has at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 19, in view of Applicants amendment to the claims and persuasive arguments. A standard search did not produce any prior art that suggests or teaches the claimed invention.  The claimed invention is novel and nonobvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656